Citation Nr: 1232188	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  07-27 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a spine disability. 

2. Entitlement to service connection for a hip disability, to include as secondary to a spine disability. 

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active service from March 1945 to December 1945. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied entitlement to service connection for PTSD and a back injury; a May 2006 rating decision denied entitlement to service connection for a hip condition along with entitlement to service connection for a spine disability and PTSD. 

The case was previously before the Board in January 2010, December 2010, and June 2011, when it was remanded for additional development including examinations, medical opinions, and retrieval of additional records.   The requested development has been completed.  

Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue on appeal.  

This appeal contains a hybrid record; part is in a physical claims folder and in part is in the Virtual VA paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to special monthly pension based on the need for aid and attendance is raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran had active military service from March to December 1945; she served as a medical technician.  

2.  There is no credible evidence of any complaints of, treatment for, or diagnosis of any spine, hip, or psychiatric disability during active service; separation examination was conducted in December 1945 and revealed normal psychiatric and musculoskeletal evaluations, with no noted abnormalities.  

3.  There is credible evidence of a post-service injury to the T11 vertebra in 1970.

4.  There is credible evidence of a post-service fracture of the left hip in 1991.

5.  There is no credible reported continuity of symptomatology of spine and/or hip symptoms dating from service.  

6.  There is no credible evidence linking any current spine or hip disability to military service, or the reported fall injury during service.  

7.  The Veteran does not have a diagnosis of PTSD.  

8.  The Veteran has diagnoses of depression related to grief over the death of her daughter.  

9.  There is no credible evidence linking any current psychiatric disability to military service, or any reported stressor experienced during service.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for a spine disability have not been met.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, (2011).  

2.  The criteria for service connection for a hip disability, to include as secondary to a spine disability, have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304,3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in letters dated January and March 2006.  The claims were subsequently readjudicated, most recently in a July 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  

VA has obtained available service personnel records; service treatment records; VA treatment records; VA examination reports; assisted the appellant in obtaining evidence; and, afforded her the opportunity to present statements and evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file and she has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Accordingly, the appellant is not prejudiced by a decision at this time.

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Arthritis may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is no evidence that arthritis became manifest within the first year after the Veteran separated from service.  

There are also vague assertions that service connection for a hip disability is warranted secondary to the claimed spine disability.  Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service- connected disease or injury. 38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

VA amended 38 C.F.R. § 3.310, effective October 10, 2006.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

The Veteran has indicated that she was treated at Hammond General Hospital during service in 1945 and that those records have not been obtained.  She has further asserted that she had treatment at VA medical facilities in the 1970s and that she received Social Security disability benefits.  VA has attempted on multiple occasions to obtain all these records.  All of these records are unavailable and the appropriate records holder indicates that they have been destroyed. 

Initial copies of the Veteran's service treatment records were obtained in 1952 and are of record, they contain entrance and separation examination reports along with a few treatment records dated during the Veteran's nine month period of service.  

The evidence establishes that the Veteran served in the Army from March to December 1945 and that her military specialty was as a medical technician.  Additional evidence of record confirms that she was stationed at Hammond General Hospital.  

III.  Spine and Hip Disabilities 

The Veteran claims service connection for spine and hip disabilities.  She asserts that while serving at Hammond General Hospital she suffered injury to her spine and hip when she was kicked by a patient and fell.  

The appellant claims that she had to report the incident to the officer of the day at the hospital and she received some treatment for a back injury at that time.  Review of the service treatment records does not reveal any record related to a back injury or treatment for a back injury.  An August 1945 service department treatment record indicates that the Veteran was referred for an eye refraction examination.  A second note on this treatment slip is dated in November 1945.  The Veteran asserts that this note shows that she had an acute back injury.  This note is barely legible and appears to indicate the word "acute" but the other words are illegible, possibly indicating rhinitis with referral to the appropriate department (ENT).  The Veteran's December 1945 separation examination report is of record and indicates "none" for clinical evaluation of musculoskeletal defects.  

The appellant is competent to report that she suffered a kick to her back and hip in service resulting in a fall and sought treatment for that injury during service.  The Board accepts that the claimed injury occurred.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Board accepts the Veteran's report of this incident  and the reported back injury, such injury must have been acute and transitory without residual disability to the spine or hips as evidenced by the December 1945 separation examination report which did not indicate any abnormalities of the spine on examination.  

Post-service medical shows a compression fracture of the thoracic spine at T11 and degenerative changes in the lower thoracic spine, status post left hip fracture.

Specifically VA X-ray and computed tomography reports dated January 1996 reveal that the Veteran had a compression fracture with anterior wedging of the T11 vertebra along with some lesser anterior wedging of the T9 vertebra.  Degenerative arthritic changes of the lower thoracic spine were also noted, but no destructive process indicative of a neoplasm was present.  Subsequent VA radiology records continue to document the presence of an old compression fracture of the lower thoracic spine.  An August 2001 report indicates it is the T21 vertebra, and also indicates the presence of degenerative disc disease at L5-S1.  The old compression fracture of the T11 vertebra is also noted on VA chest x-ray examination reports dated January 2005 and January 2007.  

A June 2008 VA x-ray examination report reveals that the Veteran has mild degenerative changes of the lumbosacral spine; early joint space narrowing of the right hip; and, irregular articular margin of the femoral head of the left hip, possibly due to old trauma.  

The Veteran clearly has current disabilities of the low back and hips as evidenced by the VA radiology test results.  Moreover, her VA treatment record problem lists generally indicate a compression fracture and osteoarthritis of the hips, such as indicated on a September 2006 problem list.  The key question is whether these current disabilities are related to the reported fall during service in 1945.  The Veteran asserts that they are and generally asserts her belief that this fall caused these current disabilities.  

A January 1995 VA treatment record reveals that the Veteran had complaints of right hip pain and that she reported she may have over worked the hip pushing a wheel barrel.  The diagnosis was muscle pain.  

A January 1996 VA treatment record reveals that the Veteran sought treatment for complaints of low back pain of several months duration.  She reported that she had a "broken back" in 1974 and that her current pain in the same region of the lower thoracic spine.  Bone scan and X-ray examination at that time revealed the presence of an old healed compression fracture of the T11 vertebra without additional deformity or neoplasm.  

An October 1998 VA outpatient treatment record indicates a past medical history of a compression fracture to the T11 vertebra.  It also indicates a history of a left hip fracture 7 years earlier.  This would put the left hip fracture in approximately 1991.  An identical history of the Veteran's hip problem is also noted in a September 1998 VA treatment record.  

A February 1999 VA treatment record reveals that the Veteran sought treatment for pneumonia.  At that time a general medical history was taken.  Despite her cough, see was talkative and an excellent historian.  At that time she reported that she broke her back when she fell off a horse in the 1970s.  

The Veteran sought VA treatment for left hip pain in July 2001; x-ray examination in August 2001 revealed left hip deformity from an old impact fracture along with some mild osteoarthritis.  A March 2003 VA assessment indicates degenerative joint disease of the left hip, status-post left hip fracture in April 1991.  

During the October 2004 VA psychiatric Compensation and Pension examination, the examiner elicited a general employment and medical history from the Veteran.  She reported working from 1976 to 1991 as a forklift operator, and that this employment ended when she hurt her hip.  

VA treatment records dated in January and August 2007 reveal that she sought treatment for complaints of chronic low back and hip pain.  

In June 2008 a VA aid and attendance examination of the Veteran was conducted.  At this time she reported "compression fracture - history of trauma in the service to the back.  Has pain to lower back nearly constantly that is worsening over time.  Noted in 2001 chest x-ray at T12.  Osteoarthritis - pain to hip frequently."  The accompanying x-ray report revealed mild degenerative changes of the lumbosacral spine; early joint space narrowing of the right hip; and, irregular articular margin of the femoral head of the left hip, possibly due to old trauma.  

In June 2010, a VA Compensation and Pension examination of the Veteran was conducted.  She reported that she worked in a food production factory as a forklift driver from 1976 until 1991 when she broke her left hip in an on-the-job injury.  The Veteran reported her fall injury during service with complaints of pain in her mid back at that time.  She reported a history of ongoing back pain.  She indicated that she did not have any history of hip pain until her 1991 left hip fracture and that she only started having right hip pain in the past two to three years.  The examiner noted a right hip x-ray was taken after a fall in 2008.  The diagnosis was posttraumatic pain and stiffness in the left hip following fracture in 1991 and right hip bursitis for past several years.  The examiner's opinion was that it was less likely than not that the hip disorders were secondary to military service.  

In a June 2010 addendum, the examining physician indicated that the claims file was reviewed and that with no identifiable documentation of onset of the T11 compression fracture that it would be speculative to attribute the claimed spine and hip problems to service.  

In a July 2011 addendum, the examining physician's opinion was that the claimed hip and spine problems were less likely than not related to service because of the length of time between service and the documented onset of symptoms along with age related factors.  

The Veteran reports a back injury during service.  She asserts that her current spine disability is caused by that injury.  She is competent to report such an injury and such a continuity of symptomatology of back pain.  However, these reports by the Veteran are not credible in light of the other evidence of record.  Service treatment records reveal that there were no musculoskeletal abnormalities on separation examination.  On two separate occasions, in 1996 and 1999, she reported a post-service history of a "broken back" in the 1970s, when she fell of a horse.  This history is consistent with the old healed compression fracture noted on all the x-ray evidence of record.  Even assuming that she had the fall injury during service, there is no credible evidence linking any current back disability to that injury.  The preponderance of the evidence is against the claim for service connection for a spine disability; there is no doubt to be resolved; and service connection is not warranted.

With respect to the Veteran's claim for a hip disability, service treatment records reveal that there were no musculoskeletal abnormalities on separation examination.  The evidence of record establishes that she fractured her left hip in 1991.  The evidence of right hip arthritis is dated over half a century after service.  There is no credible evidence linking any current hip disability to service.  To the extent that the Veteran claims her hip disability is secondary to her spine disability, service connection has been denied for a spine disability.  The preponderance of the evidence is against the claim for service connection for a hip disability; there is no doubt to be resolved; and service connection is not warranted.

IV.  Psychiatric Disability

Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons, 23 Vet. App. at 5.  

Psychoses may be presumed to have been incurred during active service if they become manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is no evidence showing that the Veteran has ever been diagnosed with a psychosis.  38 C.F.R. § 3.384. 

In her May 2004 claim, the Veteran specifically indicated that he was filing a claim for service connection for PTSD.  Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in-service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor. 

If the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and the testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128   (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

Service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); Fossie v. West, 12 Vet. App. 1, 6 (1998) ("If the veteran engaged in combat, his lay testimony regarding stressors will be accepted as conclusive evidence of the presence of in-service stressors.  38 U.S.C. 1154(b); 38 C.F.R. § 3.304(f). If, however, the veteran was not engaged in combat, he must introduce corroborative evidence of his claimed in-service stressors"). 

During the pendency of the appeal, the regulations related to claims for PTSD were amended, effective July 13, 2010, to eliminate the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3)(. 

The evidence establishes that the Veteran served in the Women's Army Corps from March to December 1945 and that her military specialty was as a medical technician.  Additional evidence of record confirms that she was stationed at Hammond General Hospital in California and that she never left the United States, and that she did not serve in a combat zone.  Accordingly, the provisions of 38 C.F.R. § 3.304(f)(3) are inapplicable to the present claim.  

The Veteran's claimed stressors are that her service as a medical technician at Hammond General Hospital in California exposed her to treating severely wounded servicemen and that these experiences are sufficient stressors and have caused PTSD.  These stressors are non-combat stressors and credible supporting evidence that the claimed in-service stressors occurred is necessary.  The Board acknowledges that her assertions of being exposed to such stressors are consistent with her duties as a medical technician at a state-side military hospital during World War II.  The supporting evidence related to her military specialty, and service at the hospital are sufficient to establish that she was exposed to severely wounded military patients during service.  Nevertheless, while the Board accepts the that the Veteran experienced the in-service stressors that she reports, her claim for service connection fails for other reasons.  

The service treatment records do not reveal any diagnosis of, complaints of, or treatment for, PTSD or any other psychiatric disorder during active service.  Psychiatric diagnosis on clinical evaluation was "normal" on separation examination in December 1945.  

VA treatment records dated from 1995 to 2007 reveal diagnoses of grief, depression, and related insomnia.  A September 1995 treatment record notes that the Veteran's daughter died in November 1993 and the she was still experiencing grief related to the lose.  "Grief with insomnia" was listed as the diagnosis on the problem list.  

A July 1998 VA social work note reveals that the Veteran was significantly depressed; a history of her caring for her only daughter who died of cancer was indicated.  Symptoms of insomnia, and loss of appetite were noted.  She was referred to the mental health clinic (MHC) for evaluation.  The July 1998 VA MHC note reveals a diagnosis of depression with symptoms being present since the death of the Veteran's daughter.  She was prescribed anti-depressant medication.  

Subsequent VA treatment records continue the diagnosis of depression and specifically relate it to the Veteran's grief over the death of her daughter.  An October 2003 VA treatment record reveals that the Veteran sought treatment for symptoms of insomnia.  She admitted to being depressed and indicated it was a recurring problem at the same time of the year because it was her daughter's birthday.  A November 2007 VA treatment record also documents increased symptoms of depression on anniversary of her daughter's death.  However, a May 2008 VA outpatient treatment depression screening was negative.  

In May 2004 claim, the Veteran submitted a PTSD questionnaire secondary for personal assault with her initial claim.  She described that at Hammond General Hospital in Modesto, California, she worked on two wards, psychiatric and trauma. She saw awful things that had happened to soldiers, such as missing limbs, paraplegics, and also saw Veterans getting psychiatric shock treatments for combat fatigue and shell shock.  They were so ill and terrified to get treatment.  One of them was so upset that after coming out of shock treatment, from a gurney he kicked the appellant and she went flying "head over heels" down the hallway.  There were also female nurses coming through the hospital who had been prisoners of war of the Japanese. They had been hit, raped, had bamboo in fingernails, broken bones, etc. She was the same age as them and it affected her a lot.  She identified that hospital records would provide information concerning the incidents.  The Veteran indicated that she experienced episodes of depression and anxiety for years and still did. 

In October 2004 a VA psychiatric Compensation and Pension examination of the Veteran was conducted.  The examiner reviewed the evidence of record.  The Veteran did not report a history of any psychiatric treatment or use of psychotropic medication.  The Veteran reported her in-service experience of working in the psychiatric ward and spinal injury ward of a military hospital during service.  She also reported post-service employment in hospital settings from 1947 to 1954.  When reporting her family history she became tearful at the report of her daughter's death.  She did report specific in-service incidents of working in the paraplegic ward and working in the psychiatric ward and having to help administer shock treatments.  The examiner's medical opinion was that these claimed stressors were insufficient to support a diagnosis of PTSD.  On mental status examination, no abnormalities were noted with the exception of her emotional pain while discussing the death of her daughter.  The examiner's medical opinion was that the Veteran did not warrant a diagnosis of PTSD or any other psychiatric disability.  

In April 2008, the appellant stated that the examiner at the above examination had not referred to the PTSD issues about which she had written.  While there is some question as to his review of the 2004 PTSD questionnaire, the examination report does reveal that an extensive history was elicited and that the Veteran did not report stressors or symptoms consistent with PTSD at the examination.  

The appellant also submitted another PTSD questionnaire in February 2006 wherein she again stated that she had suffered a back injury after being kicked across a hallway by a patient after his shock treatment.  She witnessed horrific things and related some of the previously mentioned events but also stated that a German prisoner of war died while she held him, and she saw a named soldier with a bullet wound injury to his head.  She indicated that she had visits to a medical or counseling clinic or dispensary and increased use of over the counter medication, aspirin.  In a statement accompanying the form, the appellant reported having symptoms of anger, difficulty trusting people, depression, isolation, low tolerance to stress, problems with authority, difficulty sleeping, multiple divorces, gastrointestinal conditions, hypertension and heart problems.  In her substantive appeal, the appellant stated that her spirits were down in service.  Review of the record does not reveal that the Veteran has ever reported such severe in-service stressors to any mental health professional.  

In June 2010, another VA psychiatric Compensation and Pension examination of the Veteran was conducted.  Mental status examination did not reveal any significant abnormalities.  She was oriented and responsive.  She denied hallucinations and delusions, but did not understand why she would not be considered totally disabled by VA.  Discussion about her claimed service-connected conditions did not register as being relevant to her.  She did cry when discussing her deceased daughter, but also recovered and was able to initiate and respond with humor.  After full examination the diagnosis was mild cognitive decline consistent with age.  The examiner indicated in two addendums that the claims file had been reviewed and that the Veteran did not describe any symptoms that warranted a diagnosis of PTSD related to her service in the military hospital.  

Simply put, the Veteran does not have a diagnosis of PTSD.  Two Compensation and Pension examinations have been conducted and neither has diagnosed the Veteran with the claimed disability.  Even if her experiences during service were sufficient to support a diagnosis of PTSD, she has never reported any symptoms which would warrant such a diagnosis.  To the extent that VA treatment records reveal diagnoses of depression, those diagnoses are all specifically related to the grief the Veteran experiences related to the post-service death her daughter.  There is no evidence of a current diagnosis of PTSD.  There is no evidence linking any current diagnosis of depression, or any psychiatric disability, to military service.  

The preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include PTSD; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for a spine disability is denied. 

Service connection for a hip disability, to include as secondary to a spine disability, is denied. 

Service connection for an acquired psychiatric disorder, to include PTSD, is denied. 




____________________________________________
M. E. LARKIN

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


